Citation Nr: 0019203	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
cervical strain with left trapezius spasm and degenerative 
disc disease at C5-C6, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic 
muscular strain of the upper thoracic spine, currently 
evaluated as 10 percent disability.

3.  Entitlement to restoration of a 10 percent evaluation for 
chronic headaches, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Initially, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

In April 1998, the veteran filed a timely notice of 
disagreement to three rating determinations of the RO dated 
June 1997, August 1997, and September 1997.  These issues 
have been listed above.  Additional claims were raised by the 
veteran, including the issue of service connection for post-
traumatic stress disorder, an acquired psychiatric disability 
(including depression on a secondary basis) and service 
connection for a lumbar spine disorder.  These issues were 
addressed by the RO in subsequent rating determinations.  The 
veteran has not filed a notice of disagreement or substantive 
appeal regarding these rating determinations.  Based on the 
veteran's April 1998 notice of disagreement, a Statement of 
the Case was issued in October 1998.  A timely substantive 
appeal to this Statement of the Case was submitted by the 
veteran in November 1998.  At this time, the veteran made no 
reference to any additional rating determination.  
Accordingly, no additional issue is before the Board at this 
time.

The Board must also note that it appears the veteran has made 
comments concerning his employability.  It is not clear that 
these comments actually were intended to raise a claim of 
entitlement to a total disability evaluation as a result of 
his service-connected disabilities, and that issue has not 
been adjudicated by the RO.  The veteran's representative has 
not mentioned such a claim.  Accordingly, the Board finds 
that such a claim has not been raised.  The veteran is 
advised that if he wishes to make such a claim, he should 
contact the RO.  In any event, as a claim of entitlement to a 
total disability evaluation as a result of his service-
connected disabilities is not inextricably intertwined with 
the issues certified on appeal at this time, it is referred 
back to the RO for appropriate initial consideration, if 
warranted.  See Parker v. Brown, 7 Vet. App. 116 (1994).

For reasons that will become clear below, the issue of 
entitlement to restoration of a 10 percent evaluation for 
chronic headaches will be the subject of the REMAND section 
of this determination.


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of the veteran's service-connected chronic 
muscular strain with left trapezius spasm and degenerative 
disc disease at C5-C6 includes severe limitation of motion 
and pain.

3.  The residuals of the service-connected chronic muscular 
strain of the upper thoracic spine does not include muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, ankylosis or a fracture of the vertebra.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the residuals of chronic muscular strain with left 
trapezius spasm and degenerative disc disease at C5-C6 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5003, 5010, 5287, 5290 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic muscular strain of the upper thoracic spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5285, 5288, 5291, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the veteran's contentions and the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The issue of whether VA has met its 
duty to assist the veteran in the development of the claims, 
as mandated by 38 U.S.C.A. § 5107(a), will be discussed 
below.

Background

In an October 1991 VA examination, it was noted the veteran 
injured his neck and upper back while lifting a heavy object 
in the military.  X-ray studies performed at that time 
revealed degeneration at two levels, C4-5 and C5-6.  It was 
indicated the veteran did not wish to have any low back X-
rays taken as his symptoms at that time were "quite minimal 
there."  In a February 1993 examination, the veteran noted 
pain and weakness of his neck, left shoulder, the upper 
extremity, and the mid and lower back.  The veteran indicated 
that he sporadically experiences severe left-sided neck pain.  
Physical evaluation of the cervical spine revealed that it 
was nontender over the vertebrae.  Range of motion was normal 
with respect to forward flexion, backward extension, right 
and left lateral bending, and right and left lateral 
rotation.  The strength of the musculature was also noted to 
be normal when these ranges of motion exercises were 
performed against resistance.  Subjective pain in the left 
posterior area of the neck was noted.  

In a January 1995 social and industrial survey, the veteran 
indicated that he was "unemployable" due to his back 
injuries.  It was noted that the veteran appeared to be in 
constant pain and frequently got up to "relieve the pressure 
on his back."  In a January 1995 spinal evaluation, the 
veteran described pain on almost a daily basis in the left 
trapezius area.  It was noted the veteran's condition was 
further complicated when he was involved in an industrial 
accident in 1993.  At that time, he developed not only his 
usual left shoulder and trapezius problems but also developed 
right trapezius pain and discomfort.  The veteran filed a 
workmen's compensation claim and was compensated for this 
back injury.  Examination of the cervical spine revealed some 
muscular tenderness in the left cervical area as well as the 
left trapezius.  No gross deformities were present.  Range of 
motion revealed 30 degrees of forward flexion, 30 degrees of 
hyperextension, 40 degrees lateral rotation (in both 
directions) and 30 degrees of lateral bending in both 
directions.  No reference was made to the thoracic spine 
disability.  The examiner noted a chronic cervical strain 
with left trapezius spasm, degenerative disc disease of C5-6, 
and a nonservice-connected lumbosacral strain.  

Additional evaluations were performed on the veteran's back.  
In April 1996, neurological evaluation revealed no deficit in 
deep tendon reflexes or sensory function.  Gait was found to 
be normal but slow.  The veteran's posture was erect but 
restricted by pain.  X-ray studies revealed mild 
spondylolisthesis in the mid-thoracic spine.  No excessive 
spurring or degenerative changes were found.  The joint 
spaces appeared to be normal.  The veteran was assessed as 
having muscular spasm.  

The RO has made extensive efforts to obtain records cited by 
the veteran in support of his claims.  Additional medical 
records were obtained.  These medical records included 
treatment of the veteran's nonservice-connected back injury 
in 1993.  During this time, in a medical report dated March 
1995, the veteran makes no reference to his service-related 
neck disability.  

Additional medical records were obtained by the RO, including 
a June 1997 study of the veteran's sensory nerve conduction.  
Conduction studies were essentially normal.  

In a May 1997 VA examination, physical examination revealed a 
well-nourished, well-developed male in no apparent distress.  
Examination of the neck and upper back revealed no muscle 
atrophy.  Gait was in normal limits.  There was mild 
bilateral paraspinal muscle spasm over the cervical spine and 
over the left trapezius muscle.  Degenerative disc disease at 
C5-6 was also noted.  

More outpatient treatment records were acquired by the RO, 
including an August 1994 evaluation in which the veteran 
described significant limitations resulting from a lower back 
disability that resulted from a work-related injury in 
December 1993.  It was noted that the veteran's service-
connected back disability had worsened after his lower back 
injury in December 1993, but had since diminished in recent 
months.

In the veteran's April 1998 notice of disagreement, regarding 
the service-connected thoracic spine disability, he cited to 
two medical records referring solely to his service-connected 
neck disability.  Regarding his service-connected neck 
disability, the veteran indicated his appreciation for a 
recent grant of an increase in his disability evaluation.  In 
September 1997, the RO had increased the evaluation of this 
disability from 10 percent to 30 percent disabling.  
Nevertheless, he stated that he believed his entire back was 
involved, not simply a few vertebrae identified in the VA 
rating decisions.  He noted other claims not before the Board 
at this time, including entitlement to service connection for 
depression and service connection for his lumbar spine 
disability.  As noted above, these issues have been addressed 
by the RO in subsequent rating determinations and are not 
before the Board at this time.

In his November 1998 substantive appeal, the veteran again 
notes the disability associated with his service-connected 
neck disability in supporting his contention that he is 
entitled to an increased evaluation for his service-connected 
thoracic spine disability.  The veteran indicates that 
"logically, one would believe that the injury he suffered 
would affect both his thoracic spine and cervical spine 
areas" since they are so closely located on the back.  The 
veteran conceded that he was not a medical professional and 
cannot give a medical opinion.  However, it did appear to him 
that his case on this issue should be thoroughly reviewed.  
The veteran noted continuing deterioration in his back 
condition.  He also appears to contend that he should be 
provided a MRI study of his cervical spine in light of 
statements made by one of his physicians.

In a January 1999 VA evaluation, it was noted the veteran's 
weight was normal and his muscle condition was average.  
Locomotion involved "moderate pain."  Vertical compression 
on the neck was not bothersome.  The neck and trapezius 
muscles were nontender.  Sensation and intrinsic muscle 
function were normal in both hands.  The ulnar nerve was 
nontender in both elbows.  The examiner stated, in pertinent 
part, that the neck and trapezius muscles have chronic pain 
that have been diagnosed as muscular strain superimposed on 
degenerative instability.  The cervical nerve roots were 
found to be probably normal.  The upper thoracic spine has 
chronic pain that was diagnosed as chronic musculoskeletal 
strain.  The left scapula had some chronic pain in the 
muscular areas diagnosed as chronic muscular strain.  
Regarding any intervertebral disc syndrome, the examiner 
stated there was no evidence that the veteran had a problem 
at the neck or the low back.  No sciatic neuropathy was 
found.  The veteran had a 30-degree decrease in rotation of 
the neck to both the right and left that would represent 
subjective symptoms associated with his neck disability.  
Flare-up problems were noted.  A 10-degree decrease in the 
same motion would represent a flare-up problem with respect 
to the upper extremity symptoms.

In July 1999, service connection for a lumbar spine disorder 
was denied by the RO.  The veteran was provided notice of 
this determination that month.  The veteran has not appealed 
this determination and this claim is not before the Board at 
this time.  

Recent studies of the veteran's cervical spine revealed 
significant degenerative changes at C4-5, C5-6, and C6-7.  At 
C2-3, there was no central neural foraminal narrowing.  At 
C3-4, there was moderate left-sided neural foraminal 
narrowing predominantly due to uncovertebral hypertrophy and 
facet joint hypertrophy.  At C4-5, there was no significant 
central or neural foraminal narrowing.  At C5-6, there was 
uncovertebral hypertrophy in the spondylitic ridge that was 
predominantly right-sided, resulting in moderately severe 
neural foraminal narrowing and moderate left-sided neural 
foraminal narrowing.  

In a March 1999 evaluation, the veteran reported ongoing 
lumbar pain and arm pain, approximately 2 out of 10, with 10 
being the greatest pain and only one headache in the last two 
weeks, which the veteran indicated was a 3 out of a possible 
10.  No reference to neck pain was noted.  In a September 
1999 evaluation, little reference was made to the veteran's 
thoracic or cervical spine disability.

The veteran's representative prepared written argument in May 
2000.

Analysis

The first question posed is whether the VA has discharged its 
responsibilities in this matter in a fashion that would 
permit the Board to resolve this case on the merits.  VA has 
a duty to assist the veteran in the development of facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
"Full compliance with the [statutory duty to assist] also 
includes VA assistance in obtaining relevant records from 
private physicians when [the veteran] has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  However, while the duty to assist 
is neither optional nor discretionary (See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always 
a one-way street; nor is it a "blind alley."  Olson, 3 Vet. 
App. at 483.  "The VA's 'duty' is just what it states, a 
duty to assist, not a duty to prove a claim with the veteran 
only in a passive role."  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (citations omitted).  

In this case, the veteran appears to request a MRI study.  
The Board must point out that recent studies of the veteran's 
service-connected disabilities have been performed.  These 
studies provide a detailed analysis of the veteran's service-
connected disorders.  None of the medical providers indicated 
that a MRI was required to complete the evaluation of the 
disability.  Essentially, the Board would have to conclude 
that the veteran possessed medical competence at least equal 
to that of the medical providers to support the conclusion 
that a MRI was required to fully assess the disabilities at 
issue.  The Board does not find the veteran possesses such 
medical competence.  Accordingly the Board finds no basis to 
perform additional medical evaluations.  In this regard, the 
Board must note that the veteran has undergone numerous VA 
evaluations to determine the nature, extent, and etiology of 
his disabilities.  The Board can provide no rational basis to 
remand this case to the RO in order to perform additional 
studies over and above the many that have previously been 
performed.  The medical evidence of record provides more than 
adequate information regarding the service-connected 
disabilities.

In adjudicating this claim, the Board has also noted that the 
veteran has received workmen's compensation benefits for his 
nonservice-connected back disability.  In this regard, the 
Board must note that the RO has obtained pertinent medical 
records regarding treatment of the veteran's back disability 
from both private and VA sources.  Medical records regarding 
the treatment of the nonservice-connected back disability 
have been obtained.  Accordingly, the Board finds no basis to 
remand this case in order to find additional records that are 
not pertinent to the claims at issue.

As noted in Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), 
the duty to assist is not unlimited in scope and requires 
from the VA only those actions which are reasonable under the 
circumstances involved.  Consequently, in light of the 
efforts of the RO, the Board finds that the VA has fulfilled 
the duty to assist pursuant to the mandate of 38 U.S.C.A. 
§ 5107(a).  Accordingly, the Board will proceed with the 
adjudication of the veteran's claims at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's thoracic 
and cervical disabilities have been evaluated under 38 C.F.R. 
§ 4.71a (the schedule of ratings for musculoskeletal system) 
(1999).  Under Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by X-ray findings, the condition is to 
be rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

The veteran's chronic muscular strain and left trapezius 
spasm with degenerative disc disease at C5-C6 has been 
evaluated by the RO under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (limitation of motion of the cervical spine) 
(1999).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, the 
veteran is receiving the maximum possible evaluation for 
severe limitation of motion of the cervical spine, 
30 percent.  In this regard, it is important to note that 
objective medical testing of range of motion would not 
support a conclusion that the veteran suffers from "severe" 
limitation of motion in his neck caused by his service-
connected condition.  However, the RO has clearly taken into 
consideration the veteran's complaints of pain and limitation 
of motion caused by pain in making the determination that he 
warrants a 30 percent evaluation for chronic muscular strain 
in his neck.  The record contains a medical opinion as to how 
the functional loss due to pain translates into loss of range 
of motion and that opinion would support the conclusion that 
the maximum rating under code 5090 is warranted.  There is no 
evidence of a fracture of the vertebrae or unfavorable 
ankylosis of the cervical spine.  Absent such findings, there 
is no schedular basis for a rating in excess of 30 percent.  
Accordingly, the Board finds no basis to award the veteran 
and increased evaluation for his cervical spine disability.

The Board has also considered the issue of whether the 
veteran warrants an increased evaluation for chronic muscular 
strain of the upper thoracic spine.  In evaluating this 
condition, the RO has evaluated the service-connected 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain) (1999).  Under this Diagnostic Code, 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion warrants a 
20 percent evaluation.  With characteristic pain on motion, a 
10 percent evaluation is warranted.  Finally, with slight 
subjective symptoms, a noncompensable evaluation is 
warranted.  

In evaluating this claim, the Board must note that the 
veteran is not service connected for a lumbar spine disorder.  
The veteran was specifically denied service connection for a 
lumbar spine disorder in July 1999.  He was notified of this 
determination that month and has not appealed this 
determination to either the RO or the Board.  Accordingly, it 
is not before the Board at this time.  Consequently, a 
disability associated with the lumbar spine disorder (which 
is clearly associated to his post-service back injury) cannot 
be the basis for an increased evaluation in his service-
connected disability evaluations.  This reference is not 
meant to imply that if the Board were to adjudicate the claim 
of entitlement to service connection for a lumbar spine 
disability that our determination would be any different from 
that of the RO.  In any event, even if the Board did evaluate 
the service-connected thoracic spine disability under 
Diagnostic Code 5295, the Board would find no basis to award 
an increased evaluation under this code.  Based on the clear 
evidence of a post-service back injury and disability due to 
that injury, it is by no means clear that the currently 
assigned rating for the thoracic spine is based upon more 
than speculation.  The issue before the Board, however, is 
entitlement to a rating in excess of that currently assigned, 
not whether the currently assigned rating is warranted. 

There is no basis to find that the veteran has muscle spasm 
on extreme forward bending and loss of lateral spine motion 
caused by his chronic muscular strain of the upper thoracic 
spine.  In this regard, it is important to note that the 
Board may not take the disability associated with the chronic 
muscular strain with left trapezius spasm and degenerative 
disc disease at C5-C6 and use it as a basis to award the 
veteran an increased evaluation under Diagnostic Code 5295.  
As stated under pertinent VA regulations, the evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999).  If the Board were to evaluate the 
service-connected chronic muscular strain with left trapezius 
spasm and degenerative disc disease at C5-C6 under Diagnostic 
Code 5295, it could not use the same disability to grant the 
veteran a 30 percent evaluation under Diagnostic Code 5290.  
As there is absolutely no evidence to support the conclusion 
that he warrants a 40 percent evaluation for severe 
lumbosacral strain caused by the service connected injury 
causing marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint spaces, the Board 
finds that the veteran is well served by a 30 percent 
evaluation under Diagnostic Code 5290 for his chronic 
muscular strain.  Consequently, the veteran's neck disability 
will not provide a basis to award an increased evaluation 
under Diagnostic Code 5295. 

The Board has evaluated the chronic muscular strain of the 
upper thoracic spine under other Diagnostic Codes.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (limitation of motion 
of the dorsal [thoracic] spine) (1999), the veteran is 
currently receiving the highest possible evaluation, which is 
10 percent.  As no ankylosis has been found, an increased 
evaluation for favorable or unfavorable ankylosis under 
38 C.F.R. § 4.71a, Diagnostic Code 5288 (ankylosis of the 
dorsal [thoracic] spine) (1999), is clearly not warranted.  

In its determination, the Board has considered the Court's 
determination in DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  In DeLuca, the Court ordered an examination where 
the examiner was asked to determine whether the veteran's 
left shoulder exhibits weakened movement, excessive 
fatigability, or incoordination.  Id. at 207.  In this case, 
the RO, in awarding the veteran a 30 percent evaluation for 
his service-connected neck strain and a 10 percent evaluation 
for chronic muscular strain in the upper thoracic spine, has 
clearly considered the applicability of DeLuca in awarding 
these disability evaluations.  Simply stated, without taking 
into consideration the veteran's complaints of pain, a 
30 percent evaluation under Diagnostic Code 5290 would not be 
warranted based on the objective medical evidence of record.  
Within the examinations, several of the examiners note the 
limitation of motion caused by the veteran's complaints of 
pain.  However, they do not provide a basis to conclude that 
he warrants an increased evaluation for his service-connected 
disabilities.  

The Board has considered whether the veteran should be 
allowed a separate evaluation under Diagnostic Code 5003.  
However, as stated within Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In this case, the specific joint involved is the veteran's 
neck and mid-back.  Accordingly, these conditions are 
evaluated under Diagnostic Codes 5290 and 5291, among others.  
As a result, a separate evaluation under Diagnostic Code 5003 
is not warranted.  See VAOPGCPREC 23-97.  See also, 38 C.F.R. 
§ 4.14 (1999).  As noted above, the Board has also considered 
whether the veteran would be entitled to an increased 
evaluation due to ankylosis of the cervical or dorsal spine, 
38 C.F.R. § 4.71a, Diagnostic Codes 5288 and 5290 (1999).  
However, as there is no evidence of ankylosis of either the 
dorsal or cervical spine, an evaluation under these codes is 
not warranted.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  In light of the recent evaluations of the 
veteran's disabilities which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related disability impairs earning capacity 
by requiring frequent hospitalizations or because medication 
required for that disability interferes with employment.  In 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court held 
that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.  
Further, in deciding the veteran's claims, the Board has 
considered the Court's determination in Fenderson v. West, 12 
Vet App. 119, 126 (1999), and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
the finding of the current severity of the disorder.  In that 
decision, the Court also discussed the concept of "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id.  

In this case, the Board specifically finds that there is no 
evidence that supports the veteran's claims at different 
stages during the appeal period.  The most probative evidence 
supports the conclusion that there is no actual variant in 
the severity of his service-connected disabilities during the 
appeal period.  Accordingly, the Board does not find that the 
veteran's disability evaluations should be increased for any 
separate period based on the facts found during the appeal 
period in question.  The evidence of record from the day the 
veteran filed his claim to the present supports a conclusion 
that he is not entitled to increased evaluations during any 
time within the appeal.  Lastly, in reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for chronic muscular 
strain with left trapezius spasm and degenerative disc 
disease at C5-C6 is denied.  

Entitlement to an increased evaluation for chronic muscular 
strain of the upper thoracic spine is denied.  


REMAND

In the November 1999 Supplemental Statement of the Case, the 
RO considered the issue of an evaluation of chronic 
headaches, evaluated at this time as 0 percent disabling.  
However, as noted above, the issue before the VA is not 
whether the veteran should be awarded a compensable 
evaluation for chronic headaches but whether his previous 
10 percent evaluation for chronic headaches should be 
restored.  Significantly, at no time has the veteran 
indicated that he wished to increase his evaluation beyond 
10 percent for his service-connected chronic headaches.  
Instead, the veteran questions the reduction of his once 
compensable service-connected condition to noncompensable.  
In his substantive appeal of November 1998, the veteran 
contends that this condition was reduced not so much for a 
change in the symptoms as for a change in the VA examiner's 
opinion as to the diagnosis.  

These contentions must be addressed by the RO.  In 
particular, the RO must address this issue under 38 C.F.R. 
§ 3.344 (1999).  Under 38 C.F.R. § 3.444(a), the RO will 
handle cases affected by a change of medical findings or 
diagnoses as to produce the greatest degree of stability 
consistent with the law of the VA.  Under 38 C.F.R. § 3.44(c) 
(1999) the regulations specifically state that the provisions 
of paragraph (a) of this section apply to ratings which have 
continued for long periods at the same level (five years or 
more).  They do not apply to disabilities that are likely to 
improve.  However, the RO must address this issue prior to 
Board consideration of this claim and specifically speak to 
the veteran's contentions regarding the reduction of his 
service-connected disability evaluation.  In view of the 
record, this case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
service-connected headache condition.   
The veteran is specifically asked to 
indicate the nature and extent of this 
disorder and any treatment or medications 
used to treat this condition.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran that have not 
been previously secured.  

2.  Following the completion of the 
foregoing, the RO should review the 
claims file and adjudicate the claim of 
entitlement to "restoration of a 
10 percent disability evaluation for the 
veteran's service-connected headaches" 
under 38 C.F.R. § 3.344 (1999).  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be provided the 
opportunity to respond.  The Supplemental 
Statement of the Case should include 
reference to 38 C.F.R. § 3.344 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals

E 
 



